TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00227-CR




Bryan Leslie Hurt, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 53318, HONORABLE JOE CARROLL, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Bryan Leslie Hurt seeks to appeal from a judgment of conviction for deadly conduct. 
The trial court has certified that Hurt waived his right of appeal.  The appeal is dismissed.  See Tex.
R. App. P. 25.2(d).
 
 
                                                __________________________________________
                                                David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   May 16, 2005
Do Not Publish